                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

TIMOTHY JENKINS,                                  )
          Plaintiff,                              )
                                                  )
        v.                                        )   CAUSE NO.: 2:20-CV-35-JTM-JPK
                                                  )
ARCELORMITTAL USA LLC,                            )
         Defendant.                               )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

        Defendant ArcelorMittal USA LLC invoked this Court’s subject matter jurisdiction via

diversity jurisdiction by filing a Notice of Removal to federal court. As the party seeking federal

jurisdiction, Defendant has the burden of establishing that subject matter jurisdiction exists. Smart

v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiff Timothy Jenkins and Defendant must

be citizens of different states, and the amount in controversy must be more than $75,000.

Defendant has alleged a sufficient amount in controversy. Defendant has also sufficiently alleged

the citizenship of Plaintiff. However, the allegations are insufficient as to the citizenship of

Defendant.

        The Notice of Removal contains the following allegations as to the citizenship of

Defendant:
        The sole member of ArcelorMittal USA LLC is ArcelorMittal USA Holdings II
        LLC. The sole member of ArcelorMittal USA Holdings II LLC is ArcelorMittal
        North America Holdings LLC. The sole member of ArcelorMittal North America
        Holdings LLC is ArcelorMittal Holdings LLC. The sole member of ArcelorMittal
        Holdings LLC is ArcelorMittal USA Holdings LLC. The sole member of
        ArcelorMittal USA Holdings LLC is Ispat Inland S.a.r.l, which is a limited liability
        company. Ispat Inland S.a.r.l is wholly owned by ArcelorMittal, a Luxembourg
        public limited liability company (société anonyme) with its principal place of
        business in Luxembourg, Grand Duchy of Luxembourg. Therefore, ArcelorMittal
        USA LLC is a foreign company for purposes of diversity of jurisdiction.

(Notice of Removal ¶ 9, ECF No. 1). These allegations may prove insufficient for the purpose of

determining citizenship.

        A limited liability company’s citizenship “for purposes of . . . diversity jurisdiction is the

citizenship of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). The Court

must therefore be advised of the identity of each member of a limited liability company and advised

of each member’s citizenship. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007)

(“an LLC’s jurisdictional statement must identify the citizenship of each of its members as of the

date the complaint or notice of removal was filed, and, if those members have members, the

citizenship of those members as well.”).

        In the instant matter, Defendant represents, without any citation to law, that Ispat Inland

S.a.r.l. is a limited liability company. “A S.A.R.L. is a ‘société à responsabilité limitée,’ a corporate

form available in many countries, including France, Luxembourg, and Switzerland.” Arcelormittal

Indiana Harbor LLC v. Amex Nooter, LLC, No. 2:15-CV-195-PRC, 2016 WL 3587143, at *1

(N.D. Ind. July 5, 2016). However, “federal courts that have conducted a jurisdictional analysis of

the issue have not decisively concluded how a S.A.R.L. should be treated for the purpose of

diversity jurisdiction.” TCD Royalty Sub LLC v. Galderma Labs. L.P., No. 16-CV-9777 (VSB),

2018 WL 5629902, at *3 (S.D.N.Y. Oct. 31, 2018) (collecting cases noting the lack of authority

regarding whether an S.a.r.l. should be considered a corporation or a limited liability company).

                                                   2
       In the instant matter, if Ispat Inland S.a.r.l. is treated as a limited liability company for the

purpose of determining citizenship in the context of diversity jurisdiction, it would be a citizen of

Luxembourg because it is wholly owned by ArcelorMittal, a Luxembourg société anonyme with

its principal place of business in Luxembourg, Grand Duchy of Luxembourg. See Holt v. BSI Fin.

Servs., No. 3:15-CV-557 JD, 2017 WL 3438192, at *2 n.4 (N.D. Ind. Aug. 10, 2017) (noting that

a société anonyme qualifies for treatment as a corporation).

       However, if Ispat Inland S.a.r.l. is treated as a corporation, the Court has insufficient

allegations to determine its citizenship. A corporation is “deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” 28 U.S.C. § 1332(c)(1). The Seventh Circuit Court of Appeals has

further “held that ‘when one corporation sues another and the only basis of federal jurisdiction is

diversity, the [party asserting federal jurisdiction] must allege both the state of incorporation and

the state of principal place of business for each corporation.’” Wojan v. Gen. Motors Corp., 851

F.2d 969, 974-75 (7th Cir. 1988) (citing Casio, Inc. v. S.M. & R. Co., Inc., 755 F.2d 528, 529-30

(7th Cir. 1985)); see also Karazanos v. Madison Two Assocs., 147 F.3d 624, 628 (7th Cir. 1998)

(“in cases with corporate parties, it is necessary to allege both the state of incorporation and the

state of the principal place of business, even if they are one and the same.” (internal citation

omitted)). If Ispat Inland S.a.r.l. is considered a corporation, the Court must be advised as to the

country of its incorporation or formation and the country of its principal place of business.

       Therefore, the Court ORDERS Defendant ArcelorMittal USA LLC to FILE, on or before

February 13, 2020, a supplemental jurisdictional statement and supporting brief providing:

       1. The country of incorporation (or formation) of Ispat Inland S.a.r.l.;

       2. The principal place of business of Ispat Inland S.a.r.l.; and



                                                  3
3. A statement of law regarding the nature of the S.a.r.l. entity for the purpose of

   determining its citizenship in the context of diversity jurisdiction under 18 U.S.C.

   § 1332 and a discussion of why Ispat Inland S.a.r.l. should be considered either a

   corporation or a limited liability company in this context.

So ORDERED this 30th day of January, 2020.

                                     s/ Joshua P. Kolar
                                     MAGISTRATE JUDGE JOSHUA P. KOLAR
                                     UNITED STATES DISTRICT COURT




                                        4
